DETAILED ACTION
Amendment and Request for Continued Examination received 10 November 2021 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Florencio (US Pub. No. 2014/0249676) in view of Sakata (US Pub. No. 2008/0221730).

As per Claim 1, Florencio discloses an electronic device (102) (Fig. 2; ¶28), comprising:
a driving circuit (108, 216, 218, 220) (Fig. 2;  ¶21, 23, 28, 35);
a camera (sensors 106 can include a video camera in ¶20) (Fig. 2; ¶19-22);
a memory (218) configured to store instructions and information (Fig. 3; ¶35, 40-42), wherein a distance (D in Fig. 1; 510 in Fig. 5) included in the information, corresponds to a user (104), wherein the distance (D in Fig. 1; 510 in Fig. 5) is between the electronic device (102) and the user (104) (Figs. 1, 5; ¶23, 25, 64-65); and
at least one processor (220) configured to execute the stored instructions (Figs. 2-3; ¶28, 35, 40-42) to at least:
obtain an execution instruction (as per 402) (Fig. 4; ¶57-59),
identify a task (as per 304) corresponding to the execution instruction (as per predefined task), the task (as per 304) including an operation obtaining an image (as per engagement with gestures in ¶7, 22, 36, 68) through the camera (sensors 106 can include a video camera in ¶20) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42),
identify the user (306 with reference to 302) corresponding to the task (as per 304) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42),
identify the distance (D in Fig. 1; 510 in Fig. 5) corresponding to the user (306 with reference to 302) (Figs. 3, 5; ¶40, 42-45, 54-56, 64-65),
determine a target spot (as per “desired location” in steps 510, 514) of the electronic device  (102)for obtaining an image (as per engagement with gestures in ¶7, 22, 36, 68) of the user (104) based on the identified distance (D in Fig. 1; 510 in Fig. 5) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65), and

Florencio does not expressly disclose:
the information including distances and angles for obtaining images of a plurality of users;
wherein an angle, among the distances and angles, corresponds to a user;
wherein the angle is between the electronic device and the user;
wherein the processor identifies the user among the plurality of users;
wherein the processor operates to identify the angle corresponding to the user among the distances and angles for obtaining the images of the plurality of users;
wherein the processor operates to obtain the image of the user based on the identified angle.
Sakata discloses a control system (11) for a robot (1) in which a memory (24, 25) stores information and a processor (22, 23, 26, 27) performs functions (Figs. 1-2; ¶77, 86-87, 96-107, 122, 127, 150, 227),
the information including distances (as per “position … of the user with reference to the robot 1” in ¶104) and angles (as per “orientation of the user with reference to the robot 1” in ¶104) for obtaining images (via 34) of a plurality of users (as per USER A-C in Figs. 19-20) (Figs. 1, 19-20; ¶78-82, 96, 101-104, 209-224);
wherein an angle (as per “orientation of the user with reference to the robot 1” in ¶104), among the distances (as per “position … of the user with reference to the robot 1” in ¶104) and angles (as per “orientation of the user with reference to the robot 1” in ¶104), corresponds to a user (as per USER A-C in Figs. 19-20) (Figs. 1, 19-20; ¶78-82, 96, 101-104, 209-224);

wherein the processor (22, 23, 26, 27) identifies the user (e.g., USER A) among the plurality of users (as per USER A-C in Figs. 19-20) (Figs. 19-20; ¶102, 111, 209-224);
wherein the processor (22, 23, 26, 27) operates to identify the angle (as per “orientation of the user with reference to the robot 1” in ¶104) corresponding to the user (e.g., USER A) among the distances (as per “position … of the user with reference to the robot 1” in ¶104) and angles (as per “orientation of the user with reference to the robot 1” in ¶104) for obtaining the images (via 34) of the plurality of users (as per USER A-C in Figs. 19-20) (Figs. 1, 19-20; ¶78-82, 96, 101-104, 209-224);
wherein the processor (22, 23, 26, 27) operates to obtain the image (via 34) of the user (e.g., USER A) based on the identified angle (as per “orientation of the user with reference to the robot 1” in ¶104) (Figs. 1, 19-20; ¶78-82, 96, 101-104, 209-224).
In this way, the robot (1) operates in accordance with the personal space of multiple users (Figs. 19-20; ¶153-159, 177-178, 209-224).  Like Florencio, Sakata is concerned with robot control systems.
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.

As per Claim 2, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions to: identify a task execution condition (as per steps 504, 508) (Figs. 3, 5; ¶39-42, 63-65).

See rejection of Claim 1 for discussion of teachings of Sakata.
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.

As per Claim 3, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 2.  Florencio further discloses wherein the task execution condition (as per steps 504, 508) is identified, at least based on at least one task execution result (as per 308) executed with respect to the user (104) and feedback information (as per feedback in ¶41) to each of the at least one task execution result (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).

As per Claim 4, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 3.  Florencio further discloses wherein
the task execution condition (as per steps 504, 508) comprises information about a utility score (as per 310) provided based on at least one task execution result (as per 308) and the feedback information (as per feedback in ¶41) to each of the at least one task execution result (as per 308) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65), and 
the at least one processor (220) is further configured to execute the stored instructions to select a task execution condition (as per steps 504, 508) having a highest utility score (as per 310) with reference to the information about the utility score (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).

As per Claim 5, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 3.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to:

acquire feedback information (as per 516, 518) to execution of the task (as per 304) (Figs. 1, 2, 3, 5; ¶18, 23-25, 28, 34-36, 39-42, 63-65), and
update the task execution condition (as per steps 504, 508), based on the feedback information (as per 516, 518) (Figs. 1, 2, 3, 5; ¶18, 23-25, 28, 34-36, 39-42, 63-65).

As per Claim 6, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 2.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions to identify the task execution condition (as per steps 504, 508) according to a preset initial condition (as per 306) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65) or[ a random condition when a designated execution condition corresponding to the identified user is absent in relation to the task].

As per Claim 7, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 2.  Florencio further discloses Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to search (as per 504, 508) for a user (104) having an attribute similar to an attribute of the user (104) (Fig. 5; ¶19, 63-65) and to identify the task execution condition (as per steps 504, 508) according to a designated execution condition corresponding to the searched user (104) when a designated execution condition corresponding to the identified user (104) is absent (as per “prior to the robot 102 being deployed” in ¶40) in relation to the task (as per 304) (Figs. 1, 3, 5; ¶18-19, 23-25, 39-42, 63-65).
Florencio does not expressly disclose wherein the user is a different user.
See rejection of Claim 1 for discussion of teachings of Sakata.


As per Claim 8, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to:
identify a position (as per “direction of travel” in ¶19) of the user (104) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42), and
determine the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based the position (as per “direction of travel” in ¶19) of the user (104) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose:
identify a direction in which the user is facing; and
wherein operations to determine the target spot is based on the identified distance and angle and the direction in which the user is facing.
See rejection of Claim 1 for discussion of teachings of Sakata.  Sakata further discloses wherein orientation of the user represents the direction that the user’s body faces (¶101).
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.


Florencio does not expressly disclose wherein the rotation is based on the direction in which the user is facing and the angle, after moving to the target spot.
See rejection of Claim 1 for discussion of teachings of Sakata.  Sakata further discloses wherein orientation of the user represents the direction that the user’s body faces (¶101).
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.

As per Claim 10, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to:
identify a task executable range (as per “range of perception” in ¶45) corresponding to the task (as per 304) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45), and
control the driving circuit (108, 216, 218, 220) such that the electronic device (102) moves to the target spot (as per “desired location” in steps 510, 514) when the target spot (as per “desired location” in steps 510, 514) is included within the task executable range (as per “range of perception” in ¶45) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45) or [to a spot other than the target spot when the target spot is not included within the task executable range].

at least one of [a kind of the task] and a state of the user (104) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45).

As per Claim 12, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 11.  Florencio further discloses wherein the state of the user comprises at least one of [information related with gaze of the user], information related with interaction of the user (104) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45), and [information related with activity of the user].

As per Claim 13, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to:
identify a task (as per 304) for the user (104) (Figs. 1-3; ¶19-25, 31, 33, 35-36, 39-42), and,
identify multiple (as per models for observed data) task execution conditions (as per steps 504, 508) corresponding to the user (104) (Figs. 3, 5; ¶39-42, 63-65),
select a first task execution condition (as per model for instance of observed data) among the multiple (as per models for observed data) task execution conditions (as per steps 504, 508) (Figs. 3, 5; ¶39-42, 63-65), and
determine the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based on the first task execution condition (as per model for instance of observed data) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose:
wherein task is for the plurality of users;
wherein the multiple task execution conditions correspond to the plurality of users.

Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.

As per Claim 14, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 13.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to:
identify utility scores (as per 310) provided respectively for the multiple (as per models for observed data) task execution conditions (as per steps 504, 508) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65), and
select a first task execution condition (as per model for instance of observed data) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose:
wherein the conditions are according to each of the plurality of users; and
wherein the condition is selected such that a sum of utility scores for the plurality of users or a weighed sum of the plurality of users is maximized.
See rejection of Claim 1 for discussion of teachings of Sakata.
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.  Applying the teachings of Sakata to the system of Florencio as modified in view of Sakata would adapt the system of Florencio to associate the learner component of Florencio in view of specified users as per Sakata.

identify each of multiple task executable ranges (as per range of perception to each user) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45), and
control the driving circuit (108, 216, 218, 220) to move the electronic device (102) to the target spot (as per “desired location” in steps 510, 514) when the target spot (as per “desired location” in steps 510, 514) is included with a common range of the multiple task executable ranges (as per range of perception to each user) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65) or [to move the electronic device to a spot other than the target spot when the target spot is not included within the common range of the multiple task executable ranges].
Florencio does not expressly disclose wherein the ranges are for the plurality of users.
See rejection of Claim 1 for discussion of teachings of Sakata.
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.

As per Claim 16, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to:
identify a task (as per 304) to be performed for the user (104) (Figs. 1-3; ¶19-25, 31, 33, 35-36, 39-42), and,
determine the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based on a task execution condition (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).

See rejection of Claim 1 for discussion of teachings of Sakata.  Sakata further discloses determining priority among the plurality of users (Figs. 19-20; ¶209-224).
Therefore, from these teachings of Florencio and Sakata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakata to the system of Florencio since doing so would enhance the system by adapting the system to operate in accordance with the personal space of multiple users.

As per Claim 17, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further disclose wherein the electronic device (102) further comprises a sensor module (106, 218, 220) (Figs. 1-2; ¶18-22, 24, 28, 31, 33), and
wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to acquire information about an external environment (100) of the electronic device (102) through the sensor module (106, 218, 220) (Figs. 1-2; ¶18-26, 28, 31-32)

As per Claim 18, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 17.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to identify determine the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based on at least the information about the external environment (100) (Figs. 1, 3, 5; ¶18-26, 28, 31-32, 39-42, 63-65).

As per Claim 19, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 17.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to identify a movement route (as per 512) of the 

As per Claim 20, the combination of Florencio and Sakata teaches or suggests all limitations of Claim 1.  Florencio further discloses wherein the at least one processor (220) is further configured to execute the stored instructions (Fig. 3; ¶35, 40-42) to identify a movement route (as per 512) of the electronic device (102) to the target spot (as per “desired location” in steps 510, 514), based on at least one of [the a kind of the task], the identified user information (306 with reference to 302) (Figs. 1-3, 5; ¶18-25, 31, 33, 35-36, 39-42, 63-65), and [a state of the user].
Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 8-9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objections are not maintained.
Applicant argues that the rejections under 35 USC 103 in view of Florencio and Asukai should not be maintained in view of the amendments because “the amended claims recite that the distances included in the information are between the electronic device and each of the plurality of users” (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, rejections involving Florencio and Asukai are not maintained.  However, the amendments necessitated the new ground(s) of rejections presented above.
Applicant argues that the rejections under 35 USC 103 in view of Florencio and Asukai should not be maintained because the claims recite “identify a task corresponding to the execution instruction, the task including an operation obtaining an image through the camera” whereas “Florencio teaches that the predefined task is that the robot (102) delivers an item (e.g., a product sample, an advertisement) to the human (104) successfully” (page 12-13 of Amendment).  Consistent with 
Applicant argues that the rejections under 35 USC 103 in view of Florencio and Asukai should not be maintained because “As to ‘determine a target spot…’, the Examiner cited paragraph [0062] of Florencio” (page 13 of Amendment).  However, this assertion is not consistent with the written record in that the rejections (see page 5 of 3/03/2021 Office action, page 4 of 9/10/021 Office action, present rejection of Claim 1) apply teachings regarding “desired location” as per steps 510, 514 rather than paragraph 62 alone.  Accordingly, Applicant’s argument involves an assertion not made in any rejection.  As such, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 in view of Florencio and Asukai should not be maintained because “Deyle fails to cure the stated deficiencies of Florencio and Asukai” (page 14 of Amendment).  However, as discussed above, the amendments necessitated the new ground(s) of rejections presented above and no rejection involves an assertion that Deyle cures the alleged deficiencies of Florencio and Asukai.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664